            Case 3:18-cr-00072-HZ       Document 43        Filed 07/12/19     Page 1 of 2




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
PAUL T. MALONEY, OSB#013366
Assistant United States Attorney
Paul.Maloney@usdoj.gov
1000 S.W. Third Ave., Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Facsimile: (503) 727-1117
Attorneys for United States of America

                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                      PORTLAND DIVISION


 UNITED STATES OF AMERICA                        3:18-CR-00072-HZ

                 v.                              GOVERNMENT’S REQUEST FOR
                                                 PRETRIAL DISCOVERY
 TYRONE LAMONT ALLEN,

                                Defendant.

       Pursuant to Fed. R. Crim. P. 16(b), the United States of America, by Billy J. Williams,

United States Attorney for the District of Oregon, and Paul T. Maloney, Assistant United States

Attorney, hereby requests that defendant make the following materials available for inspection

and copying as soon as practicable.

       1.       All books, papers, documents, data, photographs, tangible objects, or copies or

portions thereof, which are in defendant’s possession, custody, or control, and which defendant

intends to use during his case-in-chief at trial. Fed. R. Crim. P. 16(b)(1)(A).

       2.       All results or reports of physical or mental examinations or scientific tests or

experiments made in connection with this case, which are within defendant’s possession,




 GOVERNMENT’S REQUEST FOR PRETRIAL DISCOVERY                                                 Page 1
             Case 3:18-cr-00072-HZ       Document 43        Filed 07/12/19      Page 2 of 2




custody, or control, and which defendant intends to introduce as evidence in defendant’s case-in-

chief at trial. Fed. R. Crim. P. 16(b)(1)(B)(i).

        3.       All results or reports of physical or mental examinations or scientific tests or

experiments made in connection with this case, which were prepared by a witness whom

defendant intends to call at trial, insofar as the results or reports related to the witness’s

testimony. Fed. R. Crim. P. 16(b)(1)(B)(ii).

        4.       Written summaries of any expert testimony defendant intends to introduce at trial,

describing each expert’s opinions and the bases and reasons for those opinions, and each expert’s

qualifications. Fed. R. Crim. P. 16(b)(1)(C).

        5.       All statements (as defined in Fed. R. Crim. P. 26.2(f)) of any defense witness,

however recorded, which relate to the subject matter of the witness’s testimony. Fed. R. Crim. P.

26.2.

        Pursuant to Fed. R. Crim. P. 16(c), this is a continuing request for discovery. Therefore, if

after producing the materials described herein, defendant discovers any additional such material,

defendant should promptly notify the government of its existence and provide the government

with the opportunity to inspect and copy it.

        DATED this 12th day of July, 2019.

                                                        Respectfully submitted,

                                                        BILLY J. WILLIAMS
                                                        United States Attorney

                                                        /s/ Paul T. Maloney
                                                        PAUL T. MALONEY
                                                        Assistant United States Attorneys




 GOVERNMENT’S REQUEST FOR PRETRIAL DISCOVERY                                                     Page 2
